DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2019/0297549 A1)

Regarding claim 1, Suzuki teaches a method, comprising:
receiving, at a user equipment, time synchronization service area information from a network node in a network (see para 0108 “the target base station apparatus 3B transmits a handover command is a parameter RRCConnectionReconfiguration including a parameter mobilitycontrolinfo. The parameter mobilitycontrolinfo may include….target TA information (target TA) related to transmission timing in the target cell”; see para 0109 “ The target TA information (targetTA) indicates a value of NTA for a target primary cell….The value of NTA for the target cell may be value of NTA for a target primary TAG of an MCG.”; see para 0110 “the source base station apparatus 3A transmits the handover command received from the source station apparatus 3A to the terminal apparatus1”; wherein para 0039 “A timing advance group (TAG) is a group of serving cells configured by radio resource control (RRC). The same timing advance value is applied to serving cells including the same TAG. Timing advance is used to adjust transmission timing of PUSCH/PUCCH/SRS/DMRS in a serving cell.”) ; and
select a cell for connection based on the time synchronization service area information, (see para 0111 “ the terminal apparatus 1 applies the value of NTA indicated by the target TA information; see para 0112 “the terminal apparatus 1 transmits uplink data on the first PUSCH in the target cell…. The uplink data may include a complete message (RRCconnectionreconfigurationcompelete message).”) wherein the selected cell maintains a time domain required by the user equipment to remain synchronized with the network ( wherein para 0039 “A timing advance group (TAG) is a group of serving cells configured by radio resource control (RRC). The same timing advance value is applied to serving cells including the same TAG. Timing advance is used to adjust transmission timing of PUSCH/PUCCH/SRS/DMRS in a serving cell.”)

Regarding claim 2, Suzuki teaches wherein the time synchronization service area information comprises information indicating that a tracking area of the cell is homogeneously supporting a time synchronization service area. wherein para 0039 “A timing advance group (TAG) is a group of serving cells configured by radio resource control (RRC). The same timing advance value is applied to serving cells including the same TAG. Timing advance is used to adjust transmission timing of PUSCH/PUCCH/SRS/DMRS in a serving cell.”)

Regarding claim 3, Suzuki teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code are configured, with the at least one processor (see para 0176 “a program for enabling such control functions may be recorded on a computer-readable recording medium to cause a computer system to read the program recorded on the recording medium for execution”), to cause the apparatus at least to:
receive, at the apparatus, time synchronization service area information from a network node in a network(see para 0108 “the target base station apparatus 3B transmits a handover command is a parameter RRCConnectionReconfiguration including a parameter mobilitycontrolinfo. The parameter mobilitycontrolinfo may include….target TA information (target TA) related to transmission timing in the target cell”; see para 0109 “ The target TA information (targetTA) indicates a value of NTA for a target primary cell….The value of NTA for the target cell may be value of NTA for a target primary TAG of an MCG.”; see para 0110 “the source base station apparatus 3A transmits the handover command received from the source station apparatus 3A to the terminal apparatus1”; wherein para 0039 “A timing advance group (TAG) is a group of serving cells configured by radio resource control (RRC). The same timing advance value is applied to serving cells including the same TAG. Timing advance is used to adjust transmission timing of PUSCH/PUCCH/SRS/DMRS in a serving cell.”) ; and
select a cell for connection based on the time synchronization service area information, (see para 0111 “ the terminal apparatus 1 applies the value of NTA indicated by the target TA information; see para 0112 “the terminal apparatus 1 transmits uplink data on the first PUSCH in the target cell…. The uplink data may include a complete message (RRCconnectionreconfigurationcompelete message).”) wherein the selected cell maintains a time domain required by the user equipment to remain synchronized with the network ( wherein para 0039 “A timing advance group (TAG) is a group of serving cells configured by radio resource control (RRC). The same timing advance value is applied to serving cells including the same TAG. Timing advance is used to adjust transmission timing of PUSCH/PUCCH/SRS/DMRS in a serving cell.”)

Regarding claim 4, Suzuki teaches the time synchronization service area information comprises information indicating that a tracking area of the cell is homogeneously supporting a time synchronization service area. wherein para 0039 “A timing advance group (TAG) is a group of serving cells configured by radio resource control (RRC). The same timing advance value is applied to serving cells including the same TAG. Timing advance is used to adjust transmission timing of PUSCH/PUCCH/SRS/DMRS in a serving cell.”)

Regarding claim 5, Suzuki teaches wherein the time synchronization service area information is included in a dedicated radio resource control signaling.( see para 0108 “the target base station apparatus 3B transmits a handover command is a parameter RRCConnectionReconfiguration including a parameter mobilitycontrolinfo. The parameter mobilitycontrolinfo may include….target TA information (target TA) related to transmission timing in the target cell”; see para 0109 “ The target TA information (targetTA) indicates a value of NTA for a target primary cell….The value of NTA for the target cell may be value of NTA for a target primary TAG of an MCG.)

Regarding claim 6, Suzuki teaches wherein the time synchronization service area information is included in a broadcast system information or an on-demand system information message. (see para 0108 “the target base station apparatus 3B transmits a handover command is a parameter RRCConnectionReconfiguration including a parameter mobilitycontrolinfo. The parameter mobilitycontrolinfo may include….target TA information (target TA) related to transmission timing in the target cell”; See para 0164 “Namely, the radio resource control layer processing unit 36 transmits/broadcasts information indicating various types of configuration information/parameters”)

Regarding claim 10, Suzuki teaches initiate a registration procedure with the network before receiving the time synchronization service area information. (see para 0108 “the target base station apparatus 3B transmits a handover command is a parameter RRCConnectionReconfiguration including a parameter mobilitycontrolinfo. The parameter mobilitycontrolinfo may include….target TA information (target TA) related to transmission timing in the target cell”)

Regarding claim 11, Suzuki teaches listen to broadcast information from the network node before receiving the time synchronization service area information. (see para 106 “, the RRC signaling transmitted from the base station apparatus 3 on the PDSCH may be signalling common to multiple terminal apparatuses 1 in a cell.”; see para 0104 “The BCH, the MCH, the UL-SCH, and the DL-SCH are transport channels.”)[MCH and BCH are broadcast channel which can broadcast information to multiple terminal apparatus] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.   Claim(s)12, 13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2019/0297549 A1) in view of Kim (US 20200178343) and further in view of 3GPP TS 23.501V 16.4.0 hereafter referred as 3GPP.

Regarding claim 12, Suzuki teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code are configured, with the at least one processor(see para 0176 “a program for enabling such control functions may be recorded on a computer-readable recording medium to cause a computer system to read the program recorded on the recording medium for execution”),, to cause the apparatus at least to:
send, to a user equipment, time synchronization service area information(see para 0108 “the target base station apparatus 3B transmits a handover command is a parameter RRCConnectionReconfiguration including a parameter mobilitycontrolinfo. The parameter mobilitycontrolinfo may include….target TA information (target TA) related to transmission timing in the target cell”; see para 0109 “ The target TA information (targetTA) indicates a value of NTA for a target primary cell….The value of NTA for the target cell may be value of NTA for a target primary TAG of an MCG.”; see para 0110 “the source base station apparatus 3A transmits the handover command received from the source station apparatus 3A to the terminal apparatus1”; wherein para 0039 “A timing advance group (TAG) is a group of serving cells configured by radio resource control (RRC). The same timing advance value is applied to serving cells including the same TAG. Timing advance is used to adjust transmission timing of PUSCH/PUCCH/SRS/DMRS in a serving cell.”);
receive a message from the user equipment .. for connection to a cell in a network (see para 0111 “ the terminal apparatus 1 applies the value of NTA indicated by the target TA information (TargetTA)”; see para 0112 the terminal apparatus 1 transmits uplink data on the first PUSCH in the target cell.. The uplink data may include a complete message (RRCconnectionreconfigurationcompelete message). Here, transmission timing of transmission of the first PUSCH is configured based on the target TA information (Target TA)”), and
establish a connection between the user equipment and the cell .. (see para 0115 “ the terminal apparatus 1 detects a response to the PUSCH transmission in step 405….in case that the successful reception indication is provided from the lower layer (MAC), the RRC of the terminal apparatus 1 may stop the T304timer, consider that the handover is successful, and terminate the handover procedure.”)
Suzuki teaches receiving a message from the user equipment, however it doesn’t teach the message indicating a preference for connection to a cell wherein the preference is based on the time synchronization service area information ; Suzuki teaches establish a connection between the user equipment and the cell, however it doesn’t teach establish a connection based on the preference.
Kim (US 20200178343) teaches the message indicating a preference for connection to a cell (see para 0420 “A mobility restriction function is provided by the UE….para 0427 the UE defines an area that can initiate ..communication with the network as follows: [0428] Allowed area: in an allowed area under predetermined RAT, the UE is allowed to initiate communication with the network if allowable by subscription information”)[ in an allowed area UE is allowed to initiate communication with the network implies that UE checks the restriction list and select the network to which it can connect, since UE is selecting the allowed area to initiate communication in the allowed area , it implies that preference of the UE] establish a connection based on the preference. [0428] Allowed area: in an allowed area under predetermined RAT, the UE is allowed to initiate communication with the network if allowable by subscription information”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine message indicating a preference for connection to a cell for connection in the system of Suzuki. The motivation is to improve performance (Kim; see para 0107).
Modified Suzuki doesn’t teach wherein the preference is based on the time synchronization service area information.
3GPP teaches wherein the preference is based on the time synchronization service area information (see page 262 section 5.27.1.2 :distribution of timing information “The 5G internal system clock shall be made available to UE with signaling of time information related to absolute timing”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving time synchronization service area information in the system of Suzuki. The motivation is to support multiple TSN domain (3GPP : See page 263 section 5.27.1.3 )

Regarding claim 13, Suzuki doesn’t teach wherein the cell connected to the user equipment maintains a time domain required by the user equipment to remain synchronized with the network. 
3GPP teaches wherein the cell connected to the user equipment maintains a time domain required by the user equipment to remain synchronized with the network. ( see page 263 section 5.27.1.3 “ gPTP message carries a specific PTP “domain number that indicates the time domain they are referring t0”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the maintains a time domain required by the user equipment to remain synchronized with the network in the system of Suzuki. The motivation is to support multiple TSN domain (3GPP : See page 263 section 5.27.1.3 )

Regarding claim 17, Suzuki doesn’t teach move the user equipment to a target cell that does not support a same time synchronization service area as the user equipment.
3GPP teaches move the user equipment to a target cell that does not support a same time synchronization service area as the user equipment. (see page 266 “ if a UE  establish multiple PDU sessions terminating in different UPFs, then the UE is represented by multiple 5GS TSN bridges”; (see page 263 section 5.27.1.3 “gPTP message carries a specific PTP “domainNumber”  that indicate time domain they are referring to….make egress timestamping for the gPTP event message for external TSN working domain.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine move the user equipment to a target cell that does not support a same time synchronization service area as the user equipment in the system of Suzuki. The motivation is to support multiple TSN domain (3GPP : See page 263 section 5.27.1.3

Regarding claim 18, Suzuki doesn’t teach the preference comprises a preference to remain connected to a current cell or to connect to a different cell.
  Kim teaches wherein the preference comprises a preference to remain connected to a current cell or to connect to a different cell. (see para 0420 “A mobility restriction function is provided by the UE….para 0427 the UE defines an area that can initiate ..communication with the network as follows: [0428] Allowed area: in an allowed area under predetermined RAT, the UE is allowed to initiate communication with the network if allowable by subscription information”)[ in an allowed area UE is allowed to initiate communication with the network implies that UE checks the restriction list and select the network to which it can connect, since UE is selecting the allowed area to initiate communication in the allowed area , it implies that preference of the UE].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a preference to remain connected to a current cell or to connect to a different cell in the system of Suzuki. The motivation is to improve performance (Kim; see para 0107).


Regarding claim 19, Suzuki doesn’t teach the time synchronization service area information defines an area where the network is able to support time synchronization of the user equipment for an external time domain.
3GPP teaches wherein the time synchronization service area information defines an area where the network is able to support time synchronization of the user equipment for an external time domain. (see page 263 section 5.27.1.3 “gPTP message carries a specific PTP “domainNumber”  that indicate time domain they are referring to….make egress timestamping for the gPTP event message for external TSN working domain.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine an area where the network is able to support time synchronization of the user equipment for an external time domain in the system of Suzuki. The motivation is to support multiple TSN domain (3GPP : See page 263 section 5.27.1.3 )

	Regarding claim 20, Suzuki teaches wherein the time synchronization service area information is sent via at least one of a radio resource control signaling, a broadcast system information, and an on-demand system information. (see para 0108 “the target base station apparatus 3B transmits a handover command is a parameter RRCConnectionReconfiguration including a parameter mobilitycontrolinfo. The parameter mobilitycontrolinfo may include….target TA information (target TA) related to transmission timing in the target cell”; See para 0164 “Namely, the radio resource control layer processing unit 36 transmits/broadcasts information indicating various types of configuration information/parameters”)

7.    Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2019/0297549 A1) in view of 3GPP TS 23.501V 16.4.0 hereafter referred as 3GPP.

Regarding claim 7, Suzuki doens;t teach the time synchronization service area information defines an area where the network is able to support time synchronization of the apparatus for an external time domain.
3GPP teaches wherein the time synchronization service area information defines an area where the network is able to support time synchronization of the apparatus for an external time domain. (see page 263 section 5.27.1.3 “gPTP message carries a specific PTP “domainNumber”  that indicate time domain they are referring to….make egress timestamping for the gPTP event message for external TSN working domain.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine an area where the network is able to support time synchronization of the user equipment for an external time domain in the system of Suzuki. The motivation is to support multiple TSN domain (3GPP : See page 263 section 5.27.1.3 )

Regarding claim 9, Suzuki doesn’t teach set a priority for a time synchronization service area of the selected cell.
3GPP teaches set a priority for a time synchronization service area of the selected cell. (see page 264 section 5.27.2 TSC assistance information (TSCAI) “obtaining PSFP parameters and use them to calculate traffic pattern parameters (such as burst arrival time with reference to the ingress port, periodicity, and flow direction) and forwarding these parameters in TSN qos container.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine setting a priority for a time synchronization service area of the selected cell in the system of Suzuki. The motivation is to support multiple TSN domain (3GPP : See page 263 section 5.27.1.3 )

8.     Claim(s) 14 , 15 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2019/0297549 A1) and Kim (US-20200178343-A1) in view of 3GPP TS 23.501V 16.4.0 hereafter referred as 3GPP and further in view of Dai  (US 20170164265 A1).

Regarding claim 14, Suzuki doesn’t teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to:
establish a connection to a target cell, different from the cell to which the user equipment is currently connected, wherein establishing the connection to the target cell is dependent on a trigger, and wherein the trigger corresponds to:
an offset measurement between the target cell and another cell,
an absolute threshold of the target cell,
an absolute threshold between the target cell and the another cell,
an absolute threshold of an inter-radio access technology neighbor, or
an absolute threshold of a primary cell and the inter-radio access technology neighbor.
Dai teaches establish a connection to a target cell, different from the cell to which the user equipment is currently connected, wherein establishing the connection to the target cell is dependent on a trigger, and wherein the trigger corresponds to:
an offset measurement between the target cell and another cell (see para 0210 “The source small cell determines, according to the parameters in the measurement report from the UE, that the UE meets a handover condition of a small cell. For example, when the moving speed of the UE exceeds a preset threshold, or received signal strength of the source small cell is lower than signal strength of another small cell, the source small cell performs a handover decision.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the an offset measurement between the target cell and another cell in the system of Suzuki. The motivation is to improve mobility performance. (Dai; see para 0253).

Regarding claim 15, Suzuki doesn’t teach a priority for a time synchronization service area of the target cell.
3GPP teaches wherein the preference comprises a priority for a time synchronization service area of the target cell. (see page 264 section 5.27.2 TSC assistance information (TSCAI) “obtaining PSFP parameters and use them to calculate traffic pattern parameters (such as burst arrival time with reference to the ingress port, periodicity, and flow direction) and forwarding these parameters in TSN qos container.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a priority for a time synchronization service area of the selected cell in the system of Suzuki. The motivation is to support multiple TSN domain (3GPP : See page 263 section 5.27.1.3 )

Regarding claim 16, Suzuki doesn’t teach when the target cell does not support the same time synchronization service area as a source cell , with the at least one processor, to cause the apparatus at least to: create a tunnel between the source cell and the target cell, or between a source user plane function of the source cell and a target user plane function of the target cell. 
3GPP teaches when the target cell does not support the same time synchronization service area as a source cell, with the at least one processor, to cause the apparatus at least to: create a tunnel between the source cell and the target cell, or between a source user plane function of the source cell and a target user plane function of the target cell. (see page 255-256 “ since residence times may vary among UEs and among UPFs, the 5GS bridge delay is determined after the PDU session establishment for the corresponding UPF and the UE by the TSN AF.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the tunnel between the source cell and the target cell in the system of Suzuki. The motivation is to support multiple TSN domain (3GPP : See page 263 section 5.27.1.3 )


9.    Claim(s)8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2019/0297549 A1) in view  of Dai  (US 2017/0614265 A1).

Regarding claim 8, Suzuki doesn’t teach send a measurement report to the network node for determining whether to maintain the apparatus’s connection to a current cell or perform a handover to a different cell.
Dai  (US 2017/0614265 A1) teaches send a measurement report to the network node for determining whether to maintain the apparatus’s connection to a current cell or perform a handover to a different cell. (see para 0210 “The source small cell determines, according to the parameters in the measurement report from the UE, that the UE meets a handover condition of a small cell.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine send a measurement report to the network node for determining whether to maintain the apparatus’s connection to a current cell or perform a handover to a different cell in the system of Suzuki. The motivation is to improve mobility performance. (Dai; see para 0253)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416